                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         VICTOR CADENA,
                                  11                                                       Case No. 19-cv-02684-RS (PR)
                                                        Plaintiff,
                                  12
Northern District of California




                                                 v.
 United States District Court




                                                                                           ORDER OF DISMISSAL
                                  13
                                         SCOTT CUPP, et al.,
                                  14
                                                        Defendants.
                                  15

                                  16
                                  17          This 42 U.S.C. § 1983 suit is DISMISSED because plaintiff has not complied with
                                  18   federal pleading rules or with the Court’s repeated instructions to follow those rules.
                                  19   Federal pleading rules require that claims be based on “the same transaction, occurrence,
                                  20   or series of transactions or occurrences” and pose a “question of law or fact common to all
                                  21   defendants.” Fed. R. Civ. P. 20(a)(2). They also require that a complaint “contain
                                  22   sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
                                  23   face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.
                                  24   Twombly, 550 U.S. 544, 570 (2007)).
                                  25          Plaintiff’s current complaint contains many unrelated and conclusory claims of
                                  26   retaliation, harassment, improper cell searches, placement in cells without pillows or
                                  27   bedding, etc. One defendant he names, Cupp, was not involved in the other defendant’s
                                  28   actions. Also, most of the lack of bedding claims are not linked to any specific defendant.
                                   1   He speaks of two cell searches, but the second is not tied to any defendant. These
                                   2   allegations of a single cell search — the second not having been linked to any defendant —
                                   3   do not state a claim for relief. Plaintiff has not alleged any specific facts indicating it was
                                   4   an unjustified search. Federal pleading rules require factual allegations that indicate
                                   5   “more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at
                                   6   678. Plaintiff also mentions a wrong committed against another inmate that did not affect
                                   7   or damage plaintiff at all. Furthermore, in none of these claims does plaintiff identify
                                   8   which constitutional rights were violated.
                                   9          The Court has provided plaintiff with two prior warnings that his complaints are
                                  10   deficient, and has given plaintiff two opportunities to cure these deficiencies. (Dkt. Nos. 7
                                  11   and 10.) If plaintiff believes he can comply with federal pleading rules to narrow his
                                  12   claims and provide sufficient factual detail to state a claim for relief, he may file an
Northern District of California
 United States District Court




                                  13   amended complaint.
                                  14          This suit is DISMISSED without prejudice. The Clerk shall enter judgment in favor
                                  15   of defendants, and close the file.
                                  16          IT IS SO ORDERED.
                                  17   Dated: February ___,
                                                        6 2020
                                                                                          _________________________
                                  18
                                                                                              RICHARD SEEBORG
                                  19                                                        United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                                              ORDER OF DISMISSAL
                                                                                                               CASE NO. 19-cv-02684-RS
                                                                                      2
